DETAIL ACTION
1. This communication is responsive to the request for continued examination, filed October 21, 2020.
Claims 1-4, 6-15, 17-22 are pending in this application.  Claims 1, 14, 20 are independent claims.  
2. This action is made Non-Final.
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Examined under the first inventor to file provisions of the AIA 
4.                  The present application, filed on or after March 13, 2014, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2020 has been entered.


Response to Arguments
6.	Applicant’s arguments, with respect to the amendment filed on October 21, 2020 with respect to claims 1-4, 6-15, 17-22 have been fully considered and are found persuasive. 

The applicant argues:
1. The newly amended claim language of “sending view change data describing the new view to the one or more first child UI elements, wherein the view change data defines bound parameters of the region, and wherein based on the reception of the view change data as a result of the sending, the one or more first child UI elements independently determine, based on the bound parameters of the region, whether or not and how to render themselves within the new view and whether to virtualize or virtualize away any second child elements of the one or more first child UI elements” overcomes the previously cited arts.

The examiner responds:
2.  The examiner agrees.

The examiner cites the new art of Borkowski (“Borkowski”, US 2013/0159922).

The applicant arguments are moot in view of the newly cited combination of Borkowski et. al. (“Borkowski”, US 2013/0159922) in view of Morse et. al. (“Morse”, US 2015/0277741).


The examiner is always available for interviews.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-4, 6, 8-11, 14-15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Borkowski et. al. (“Borkowski”, US 2013/0159922) in view of Morse et. al. (“Morse”, US 2015/0277741).

Claim 1: 
Borkowski teaches a method comprising: rendering a view of a parent user interface (UI) element; ([0011] “hierarchical relationship of the nested scrollable areas”, [0015] “one of the scrollable areas (e.g., the scrollable area highest in a nesting hierarchy) may have content that includes a set of any others of the scrollable areas. Each scrollable area in the set may have content that includes a ( child) set of any others of the remaining scrollable areas. Each scrollable area in such a ( child) set may have content that includes a (grand child) set of any others of the remaining scrollable areas”) receiving input prompting a change to the view; ([0013] “user scrolls “, [0020] “a scrolling action may cause the content of a scrollable area in focus to scroll accordingly”)

Borkowski teaches determining a new view of the parent UI element based on the input, including determining a region of the parent UI element corresponding to the new view; (as discussed above, [0020] “a scrolling action may cause the content of a scrollable area in focus to scroll accordingly”)

Borkowski teaches determining one or more first child UI elements of the parent UI element that are relevant to the new view based on the one or more first child elements being included within or partially included within the region; ([0016] “A scrollable area having content that includes another scrollable area may be termed a " parent" relative to the other scrollable area. In turn, the other scrollable area may be termed a " child" relative to the ( parent) scrollable area. Such a parent-child/child-parent relationship between scrollable areas may be termed a "vertical" relationship. Such parent-child relationships may extend over multiple levels of hierarchy”)

Borkowski teaches rendering the new view of the parent UI element. ([0018] “one or more or each of the scrollable areas, information indicative of any parent-child/child-parent relationships”)

([0015] “In such a nested arrangement, two or more (sibling) scrollable areas may belong to the content of the same ( parent) scrollable area. A scrollable area that belongs to the content of another scrollable area moves with the content of the another scrollable area when the content of the another scrollable area is scrolled”, thus, child areas (child elements) are automatically scrolled based on scroll events in a parent area)

Borkowski teaches wherein the view change data defines bound parameters of the region (as discussed above in [0015] corresponding scroll information is sent to child scroll area(s) (child elements) that define corresponding scroll region changes (boundaries of a new scroll region))

Borkowski teaches wherein based on the reception of the view change data as a result of the sending, the one or more first child UI elements independently determine, based on the bound parameters of the region, whether or not and how to render themselves within the new view and whether to virtualize or virtualize away any second child elements of the one or more first child UI elements. (the applicant’s Fig 6 item 604 describes computing a new scroll position, and then positioning the child based on the received position, so the applicant’s invention appears to work the same way as discussed above in Borkowski [0015] of repositioning children elements based on a received change in a parent, and as a consequence of repositioning, then some elements are removed/some are added/ and some grandchildren are removed/some added)

Borkowski does not explicitly teach creating any non-instantiated child UI element of the one or more first child UI elements. However, Morse is analogous art of user interface scrolling dynamically created and rendered”. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the scroll user interface of Morse with the scroll user interface of Borkowski with the scroll user interface of Morse so that scrolled items are buffered, rather than loaded, so scroll time is reduced, and consume less computing and memory overhead [Morse 0025].


Claim 2: 
The modified  Borkowski + Morse teaches that the determining the region comprises determining a visible region of the new view (Morse [0040] “if the user moves the scroll bar 307, the data displayed in viewport 302 can be quickly and smoothly displayed for the user”, thus, buffered regions to load in items at a position based on a scroll are identified) and an inflated region outside of the visible region (in [0068] the applicant defined “inflated” as buffered, [Morse 0040] “Scrollable region 300 also includes a first buffer 304 and a second buffer”)


Claim 3: 
The modified Borkowski + Morse teaches that the determining the one or more first child UI element comprises determining whether each child UI element of the parent UI element is included within the visible region or the inflated region (the applicant’s specification [0068] the applicant defined “inflated” as buffered, [Morse 0040] “Scrollable region 300 also includes a first buffer 304 and a second buffer”), thus, buffered elements are determined)


Claim 4: 
The modified Borkowski + Morse teaches that the rendering the new view comprises rendering any of the one or more first child UI elements included within the visible region (Borkowski Fig 3 shows parent item 310a and children 310b, 310c, 310d, 310e on the visible region, [0041] “plurality/set of scrollable areas 310A-310E, each having a scrollbar 320”) and wherein the method further comprises creating and buffering any of the one or more first child UI elements included within the inflated region (Morse [0025] “loading component 130 loads items of data to support not only a viewport on the display device displaying the list control, but also a buffer on either or both sides of the viewport”, [Morse 0040] “Scrollable region 300 also includes a first buffer 304 and a second buffer”), thus, buffered elements are created and buffered)


Claim 6: 
The modified Borkowski + Morse teaches that the receiving the input comprises receiving user interaction directed to scrolling the parent UI element,  and wherein the determining the new view comprises determining a new scroll position within current visible boundaries of the parent UI element, and wherein the view change data further identifies the new scroll position (as discussed above, [Borkowski 0020] “a scrolling action may cause the content of a scrollable area in focus to scroll accordingly”)


Claim 8: 
  (Borkowski [0020] “The present technology may further include obtaining focus information indicative of which of the scrollable areas is in focus. In the present disclosure, the expression "to be in focus" may be understood in the sense that a current action (e.g., a user action or an automated action) is performed with regard the scrollable area(s) in focus”)

Claim 9: 
The modified Borkowski + Morse teaches wherein the second child UI element comprises child UI element of the parent UI element (Borkowski [0015] “one of the scrollable areas (e.g., the scrollable area highest in a nesting hierarchy) may have content that includes a set of any others of the scrollable areas. Each scrollable area in the set may have content that includes a ( child) set of any others of the remaining scrollable areas. Each scrollable area in such a ( child) set may have content that includes a (grand child) set of any others of the remaining scrollable areas”) receiving input prompting a change to the view; ([0013] “user scrolls “, [0020] “a scrolling action may cause the content of a scrollable area in focus to scroll accordingly”)

Claim 10: 
The modified Borkowski + Morse teaches wherein the second child UI element comprises a child UI element of a different parent UI element (Borkowski Fig 3 item 310c is a second child, and comprises parent 310d which [Borkowski 0003] “( child) scrollable area may be nested within another ( parent) scrollable area that is nested within another (grandparent) scrollable area, etc”, thus, 310d can contain yet a great grand child)

Claim 11: 
The modified Borkowski + Morse teaches communicating focus data to the different parent UI element (Borkowski [0020] “The present technology may further include obtaining focus information indicative of which of the scrollable areas is in focus. In the present disclosure, the expression "to be in focus" may be understood in the sense that a current action (e.g., a user action or an automated action) is performed with regard the scrollable area(s) in focus”)

Claim 14 is similar in scope to claim 1 and is rejected under similar rationale

Claim 15: 
The modified Borkowski + Morse teaches determine one or more second set of child UI elements  of the parent UI element that are not relevant to the new view based on being excluded from the region, (as discussed above in Borkowski [0015] of repositioning children elements based on a received change in a parent, and as a consequence of repositioning, then some elements are removed/some are added/ and some grandchildren are removed/some added)

The modified Borkowski + Morse teaches virtualize away at least one second child UI element of the second  the one or more second child UI elements. (as discussed above in Borkowski [0015] of repositioning children elements based on a received change in a parent, and as a consequence of repositioning, then some elements are removed/some are added/ and some grandchildren are removed/some added)

Claim 17: 
The modified Borkowski + Morse teaches that the parent container Ul element comprises a top-level parent hosted in a view host (Borkowski Fig 3 item 310a is a top level parent, [0041] ‘plurality/set of scrollable areas 310A-310E”)

Claim 18 is similar in scope to claim 2 and is rejected under similar rationale

Claim 19: 
The modified Borkowski + Morse teaches wherein the parent container UI element renders any of the one or more first child UI elements included within the visible region (as discussed above, [Borkowski 0020] “a scrolling action may cause the content of a scrollable area in focus to scroll accordingly”) buffers any of the one of more first child UI elements included within the inflated region(Morse [0040] “Scrollable region 300 also includes a first buffer 304 and a second buffer”)


Claim 20 is similar in scope to claim 1 and is rejected under similar rationale


Claim 21: 
(Borkowski [0015] of repositioning children elements based on a received change in a parent, and as a consequence of repositioning, then the scrollbars determine their respective visible elements)

The modified Borkowski + Morse teaches for rendering within the region of the parent container UI element based on the view change information, and further provide second view change information describing the respective visible regions of themselves to one or more second child elements of the one or more first child elements (as discussed above in Borkowski [0015] nested scroll areas include child and grandchildren, and as discussed above in Borkowski [0015] repositioning children elements)


Claim 22 is similar in scope to claim 21 and is rejected under similar rationale


10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Borkowski et. al. (“Borkowski”, US 2013/0159922) in view of Morse et. al. (“Morse”, US 2015/0277741) in further view of Lebling et. al. (“Lebling”, 6, 141, 007).

Claim 7: 
The modified Borkowski + Morse does not explicitly teach wherein the receiving the input comprises receiving user interaction directed to resizing or zooming the parent UI element. However, Lebling is analogous art of a user interface hierarchical tree scroll bars [Fig 2]. Lebling the scroll user interface of the modified Borkowski + Morse with the scroll user interface of Lebling , so the user can create more workspace so the user has less switching among windows [Lebling Col 1 36-40, Fig 3].


11.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Borkowski et. al. (“Borkowski”, US 2013/0159922) in view of Morse et. al. (“Morse”, US 2015/0277741) in further view of Payzer et, al. (“Payzer”, US 2014/0108981) in further view of Packebush et. al. ("Packebush", US 7, 203,701).


Claim 12: 
The modified Borkowski + Morse does not explicitly that the focus data includes direction data. However, Payzer is analogous art of a scroll-based user interface [0021, Fig 1 scrollbars]. Payzer [abstract] teaches “User input corresponding to a navigation direction is received, and a rank is assigned to each of a plurality of eligible focus elements according to a focus algorithm. The focus algorithm may include a plurality of weight factors that are based on the navigation direction and the positions of eligible focus elements relative to a position of the current focus element”. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the scroll user interface of the modified Borkowski + Morse teaches with the scroll user interface of  Payzer,, so  user’s likely selection is highlighted to make user selection simpler  [0019 Payzer].

The modified Borkowski + Morse + Payzer teaches determining whether the different parent Ul element has a peer Ul element that is positioned in a direction corresponding to the direction data, and if so, changing focus to the peer Ul element. (Payzer [abstract] teaches “User input corresponding to a navigation direction is received, and a rank is assigned to each of a plurality of eligible focus elements according to a focus algorithm. The focus algorithm may include a plurality of weight factors that are based on the navigation direction and the positions of eligible focus elements relative to a position of the current focus element”)

The modified Borkowski + Morse + Payzer does not explicitly teach changing focus to a peer element. However, Packebush is analogous art of a scroll-based user interface [0021, Fig 1 scrollbars]. Packebush [Col 2 21-24] “The interface allows a user to perform top-down and bottom-up traversal, in one-level increments, of the nodes of a graph, wherein the graph includes a plurality of hierarchies”.  However, Packebush is analogous art of a scroll-based user interface [Fig 2]. Packebush [Col 5 22-23] teaches “Bottom-up traversal is also supported, wherein a parent node of the focus node is selected as the new focus node”. It should be noted that, in at least one embodiment, all parents of the focus node are displayed rather than simply the context node.  At least one advantage of such an approach is that it facilitates bottom-up traversal through a parent node other than the context node”. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the modified scroll user interface of the modified Borkowski + Morse + Payzer with the scroll user interface of Packebush to allow the user to edit the hierarchical organization of items in the list [Packebush Fig 25].


Claim 13: 
does not explicitly teach that the focus data includes direction data. However, Payzer is analogous art of selecting nodes in a user interface hierarchical tree [abstract]. Payzer [abstract] teaches “User input corresponding to a navigation direction is received, and a rank is assigned to each of a plurality of eligible focus elements according to a focus algorithm. The focus algorithm may include a plurality of weight factors that are based on the navigation direction and the positions of eligible focus elements relative to a position of the current focus element”. . It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the scroll user interface of the modified Borkowski + Morse with the scroll user interface of  Payzer, so  user’s likely selection is highlighted to make user selection simpler  [0019 Payzer].

The modified Borkowski + Morse + Payzer teaches determining whether the different parent Ul element has a peer Ul element that is positioned in a direction corresponding to the direction data, and if so, changing focus to the peer Ul element, (Payzer [abstract] teaches “User input corresponding to a navigation direction is received, and a rank is assigned to each of a plurality of eligible focus elements according to a focus algorithm. The focus algorithm may include a plurality of weight factors that are based on the navigation direction and the positions of eligible focus elements relative to a position of the current focus element”)

The modified Borkowski + Morse + Payzer does not explicitly teach if not, communicating the focus data to a higher parent Ul element. However, Packebush is analogous art of a scroll-based user interface [Fig 2]. (Packebush [Col 2 21-24] “The interface allows a user to perform top-down and bottom-up traversal, in one-level increments, of the nodes of a graph, wherein the graph includes a plurality of hierarchies”.  Packebush [Col 5 22-23] teaches “Bottom-up traversal is also supported, wherein a parent node of the focus node is selected as the new focus node”, Thus, focus is changed higher and higher up the hierarchy)

Packebush [Col 5 22-23] teaches “Bottom-up traversal is also supported, wherein a parent node of the focus node is selected as the new focus node”. It should be noted that, in at least one embodiment, all parents of the focus node are displayed rather than simply the context node.  At least one advantage of such an approach is that it facilitates bottom-up traversal through a parent node other than the context node”. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the modified scroll user interface of the modified Borkowski + Morse + Payzer with the scroll user interface of Packebush to allow the user to edit the hierarchical organization of items in the list [Packebush Fig 25].



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.



EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145